Title: To James Madison from Horatio Gates, 11 February 1802
From: Gates, Horatio
To: Madison, James


My dear Sir
New York 11th: Feb: 1802:
My [sic] Armstrong has Sacrificed his Seat in the Senate, to his patriotism; he resigned about the 3d. Inst: afflicted with an inveterate Rheumatism, that has Tormented him all the Winter, he found himself unable to attend his Duty in Congress, and forthwith sent his Resignation to the Legislature, then in Session at Albany; this should, & I have no doubt will, have its weight with every Friend to Republican Government; Inclosed is a Letter for Mr: Pichon, Consul General of France; you will Oblige me in having it deliverd to Him. I hope the Summer will bring you this way, the Doors of Rose Hill will Fly open to receive You; present my most respectfull, & Affectionate Compts: to The President, & assure the S: of The Treasury that he has my sincere esteem, with unalterable attachement to You I am Your Obedt: Servt:
Horatio Gates
P. S:
pray present Mrs: Gates’s & My Compts:, to Mrs: Maddison.
 

   RC (DLC).


   John Armstrong had been elected in November 1800 to fill the unexpired Senate term of John Laurance. He was reelected in 1801 and served until February 1802 when he resigned rather than return to Washington (C. Edward Skeen, John Armstrong, Jr., 1758–1843: A Biography [Syracuse, N.Y., 1981], pp. 45, 48).


   Rose Hill Farm, the Manhattan estate to which Gates had retired in 1790, was located a few miles north of the then New York City limits, near present-day Madison Square (Samuel White Patterson, Horatio Gates: Defender of American Liberties [New York, 1941], p. 369).

